McCabe, C. J.
The appellee Jones sued the appellants in a complaint in two paragraphs, the first to set aside a sheriff’s sale of certain described real estate in said Tipton county, and the second to quiet the title to the same real estate. The first trial of the issues formed resulted in a general finding for the plaintiff on the second paragraph of the complaint; the first paragraph having been withdrawn by the court after the evidence was heard, and before the finding was announced. A new trial having been granted as of right, under the statute, appellee Ezra N. Todd, on his application, was made a party plaintiff along with appellee Jones. The issues were again tried by the court, resulting in a general finding for the plaintiffs, upon which the court accordingly rendered judgment.
Error is assigned upon the action of the trial court in overruling a demurrer to each of the first and second paragraphs of the complaint, in withdrawing the first paragraph, and in overruling appellant’s motion for a new trial. The action of t'he court in withdrawing the first paragraph could not harm the defendants, the appellants here. Such action was tantamount to the dismissal of the paragraph, and no one but the plaintiffs could complain of that. The withdrawal of the paragraph rendered the ruling on the demurrer thereto immaterial and harmless, even if erroneous. Stout v. Duncan, 87 Ind. 383.
*436The ruling upon the demurrer to the second paragraph was clearly wrong. As before observed, it was a complaint to quiet title to real estate. The plaintiffs in that paragraph are Levi Jones and Ezra N. Todd. It states, in substance, that Aaron Swoveland and Robert Kinney are the owners in fee simple of the land in controversy, describing it, being a lot in the city of Windfall, Indiana; that the plaintiff conveyed said land to Ezra N. Todd by a warranty deed; that said Todd has conveyed said land, by warranty deed, one-half to Aaron Swoveland, and the other half to Robert C. Kinney; that the defendants are claiming some right or interest in, to, or against said land, which they claim to be paramount to the title conveyed by this plaintiff. It thus appears that neither of the plaintiffs have any interest or title in the land whatever. It is thoroughly settled in this State that a complaint to quiet title will be bad on demurrer for want of sufficient facts to constitute a cause of action, if the facts stated therein fail to show title in the plaintiff. Keepfer v. Force 86 Ind. 81; Darkies v. Bellows, 94 Ind. 64; Indiana, etc., R. W. Co. v. Brittingham, 98 Ind. 294; McPheeters v. Wright, 110 Ind. 519; Locke v. Catlett, 96 Ind. 291; Ragsdale v. Mitchell, 97 Ind. 458; Spencer v. McGonagle, 107 Ind. 410.
It is conceded by the appellees that ordinarily a-complaint to quiet title must state that the plaintiff is the owner, or state facts sufficient to show title in the plaintiff. But in this case it is contended by appellees’ learned counsel that the interest of the plaintiffs, as grantors by warranty deed, first from Jones to Todd, and then from Todd to Swoveland and Kinney, affords grounds sufficient to give them a standing in court as plaintiffs; that is, the fact that»they have both executed warranty deeds attempting to vest the title *437to the real estate in Swoveland and Kinney gives the plaintiffs a direct interest in making good their respective warranties by quieting the title of their grantees. That, however, would be in direct conflict with the above mentioned established rule, that a complaint to quiet title, in order to be good, must show title in the plaintiff.
But appellees’ learned counsel contend that where an action of ejectment "is brought, the defendant may notify his grantor, where the grant is by warranty deed, to come in and defend the title which he has warranted, and that upon such notice, or upon his own application, he may be admitted to defend. And that on the service of such a notice, whether the grantor defends or not, the judgment, if it be in favor of the plaintiff, will be conclusive upon such grantor that such successful plaintiff’s title was paramount to such grantor’s title. Conceding, without deciding, that such is the law, yet it would not follow that such grantor by warranty deed could prosecute a suit against one who might seize the possession of the land granted by him to another by warranty deed, for the purpose of protecting his waranty, or for any other purpose. To permit such a suit to be maintained would violate a fundamental principle of our code, requiring every action to be prosecuted in the name of the real party in interest. Section 251, Burns’ R. S. 1894 (251, R, S. 1881). So strong is this rule that notwithstanding section 1086, Burns’ R. S. 1894 (1073, R. S. 1881), authorizing any person having a right to recover the possession of real estate, or to quiet title thereto, in the name of another person or persons, to prosecute either action in his own name, it has been held that it must be construed along with section 251, supra, so that, under the two sections, no such action can be brought in any other than the name of the real party in interest. Peck *438v. Sims, 120 Inch 345. Prior to the enactment of section 1086 (1073), supra, if lands were conveyed while in the adverse possession of a third person, a suit for possession could be prosecuted in the name of the grantor for the use of the grantee. Steeple v. Downing, 60 Ind. 478; Burk v. Andis, 98 Ind. 59. But that can no longer be done, under the two sections of the code. The action now must be brought in the name of the real party in interest, under the operation of the two sections, with unimportant exceptions mentioned in section 251, supra.
The conclusion seems irresistible that the second paragraph of the complaint does not state facts sufficient to constitute a cause of action to quiet title, for the reason that it shows that the plaintiffs have no title to the land. We have no means of knowing that the owners desire to have their title quieted, even if the plaintiffs could lawfully prosecute the action. It would certainly be a strange proposition that important rights of theirs could be involved in litigation without their knowledge or consent, and stranger still that they should be bound by such a judgment, a judgment to which they are not parties, but strangers. If such a judgment would be binding on them, then it would have been equally so if it had adjudged that they had no title. If such a result under the law is possible, then the old legal maxim that every person must have his day in court before he can be bound by the judgment,is overturned and done away with. And,if the judgment is not to be binding on them, then it is not binding on anybody, because the title to the real estate is the thing that constituted the subject of the litigation, the thing sought to be affected. If the judgment cannot be binding on them, then the title to the real estate is not affected by the judgment. Clearly, the complaint, to be good to quiet title, must show title in the plaintiffs.
*439Counsel for appellees, conceding the complaint to be technically bad, say that a fair and complete trial of the merits of the cause has been had, and a just determination of the rights of the parties resulted, and thát the cause ought not to be reversed for such defect.
■ The difficulty with this proposition is that a cause can have no merits where there is no complaint, or where the complaint, as here, does not state facts sufficient to constitute a cause of action, which, on demurrer, is the same thing as no complaint; and in such a case the trial cannot have a just determination, except that determination be for the defendant. The statute provides that this court shall not reverse any judgment for any error which does not affect the substantial rights of the adverse party. Section 401, Burns’ R. S. 1894 (898, R. S. 1881). But overruling a demurrer to a bad complaint does affect the substantial rights of the adverse party. It compels him to defend where there is no cause of action stated against him in the complaint, and subjects him to a judgment without a cause of action. Another section provides that no judgment shall be reversed, among other things, where it shall appear to this court that the merits of a cause have been fairly tried and determined in the court below. Section 670, Burns’ R. S. 1894 (658, R. S. 1881). But it does not so appear in this court. On the contrary, it appears that the only cause stated in the complaint has no merits whatever, for want of facts sufficient to constitute a cause of action. The court erred in overruling the defendants’ demurrer to the second paragraph of the complaint.
The judgment is reversed, with instructions to the trial court to sustain the demurrer to the second paragraph of complaint.